COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re J. D.

Appellate case number:    01-19-00304-CV

Trial court case number: 2017-05833J

Trial court:              315th District Court of Harris County

       Relator has filed a petition for writ of mandamus challenging the constitutionality of TEX.
FAM. CODE §§ 161.2011 and 263.401. Relator has also filed a motion for temporary relief,
requesting a stay of all trial court proceedings.
      The Court asks that the real party in interest, Department of Family and Protective Services
(DFPS), file a response to the motion for temporary relief by noon on Monday, April 29, 2019.
      The Court also requests that DFPS file a response to the petition for writ of mandamus by
Tuesday, May 7, 2019.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly____
                    Acting individually      Acting for the Court


Date: __April 26, 2019___